   Case 1:15-cr-00379-PKC Document 278-8 Filed 03/26/21 Page 1 of 2




Honorable Judge
Kevin Castell
His chambers

Maria Elvira Alvarado (widow) de Hernandez respectfully extends her greetings
from Gracias , Lempira , Honduras ; I am Juan Antonio Hernandez Alvarado ‘ s
mother .
I am praying our lord Jesus Christ that Our Holy Father may shed divine light
upon your difficult task in consideration of my son’ s innocence .
I was present in the room as you addressed the jury members and could’nt help
but feel you were a kind and fair man , may our Lord bestow wisdom upon you .
I am putting my suffering in the hands of Jesus Christ because only HE knows
the hearts of all human beings .
With all due respect your honor , I felt my heart being stabbed upon hearing so
many lies and how easily a human being could be belittled; sad to see how
unaware many are of THE who gave us life and to whom we will one day have
to answer as well .
Your honor , I hereby respectfully request on behalf of my other children as well
, leniency for my son Juan Antonio who is fearful of God .
His children everyday beg the Lord for the return of their father and the six year
old little girl in church on her knees prays for the release of her father unfairly
held away from her ; many people today , friends as well as clerics and church
authorities find themselves praying for Juan Antonio’s release .
May our Holy Father bless your life and the Holy Spirit shed the necessary light
and wisdom for a just and fair outcome .

My respectful appreciation today and always

Maria Elvira Alvarado
                                                 Case 1:15-cr-00379-PKC Document 278-8 Filed 03/26/21 Page 2 of 2




                JS              AAJ

                                                                                                                                                    _
                        ^




        1


                > -
                 ak 4 ^ f
                        i

                          ~ ^   /50              S J J-r^
                                                 £



                                                         <v <
                                                                    C J^/     (% d C
                                                                                  ^                      "                          /7
                                                                                                                                                A       a



                                                                                    JJ
                                                                                                                                    a
                                                                                                                                            ^   to,yar?-               c

                                                                                                                                                                       ^
                                                                                                                                                                                    p
                                                                                                                                                                                        -^ >
                                                                                             ~ *- - ^
                                                                     O
                                                                                   ©vt
.A
    ^ a,                                                              £)i, 4 «                    <>              *                                                   C5X
Jl v Au3
    /       *

     ^ j—
                >

I
'l
S^
            '       0
                            •


                                —
                                T/
                                     7
                                         *
                                                                                                                      V
                                                                                                                          ft                                                   ,>
                                                                                                                                                                                7


                                dxLf^V^^v^
                                                                              1
/   TYt^ ^


^“CL2i r##
       0©^i                                  £.                                                            . .C> -Q                                     .
                                                                                                                                                                                             -
                                                                                                                                                                                        i^ro ni i

    (L- j&v
                    ^                                                 *
                                                                                                                                                                  (   jX'C
                                                                                                                                                                                         ^
                                                                                                                                                                                    J cX-' l/k&v

        PJb^- - ^-                                                        - Jb^ro^ <?Y-^t^'»                                                    ®
                                                                                                                                                                  £J«W£>
                                                                ^
                                                                -                                                              '
                                                 H                  JL                                                              V                             (



                                                           .-^YW
                                                                    ^     n   X          y K^-
                                                                                          ^   y
                                                                                                                          s         JLOu        ' IMAS
                                                                                                                                                            -   CX / Cbt, U> CM ^
                                                                                                                                                                               /


                                                                                                                                                                                                    <s/




                ‘i p t f X t x f X
                                                                                                                                                                                                          ;


                    ^ , ->      K        XQ          A    0 ^ utrO ^vwk \
                                                                        ~ SU      - -
                                                                                    Gt yvx
                                                                                                                                            T
                                                                                                                                            “



                                             r                                                ^^ v



                                                                                         r           d -     -0
                                                                                                                                                                       cx^
                                                                                                                                                                           A
                                    GT
                                                 ^   XMT<D ,                                         SYYLX

                                                                                                                          < jM
                                                                                                                               fv
                                                                                                                                    -   '
